Citation Nr: 1629035	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  12-07 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for sleep apnea, to include as due to service-connected adenocarcinoma of the lung.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from April 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Chicago, Illinois Department of Veterans Affairs Regional Office (RO).  


FINDING OF FACT

Sleep apnea was not incurred in or aggravated by active service and is not proximately due to or the result of service-connected adenocarcinoma of the lung. 


CONCLUSION OF LAW

The criteria for service connection for sleep apnea, including as secondary to service-connected adenocarcinoma of the lung, have not been met.  38 U.S.C.A. § 1101, 1110, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA, that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claims.  The record shows that the Veteran was mailed a letter in October 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The October 2009 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  VA medical and private records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.

Service Connection

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  To deny a claim on its merits, the evidence must preponderate against the claim.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has not asserted, and the evidence does not show, that sleep apnea is directly related to active service.  The service medical records are silent for treatment for or diagnoses related to sleep apnea while on active service

Post-service VA treatment records show that the Veteran began complaining of daytime sleepiness and snoring in 2009.  There is no indication from the medical evidence of record that the Veteran or any treatment providers related his symptoms to active service.  

Accordingly, the Board finds that entitlement to service connection on a direct basis for sleep apnea is not warranted.  The preponderance of the evidence of record is against a finding that sleep apnea was incurred during service.

However, the Veteran has asserted that his sleep apnea was caused or chronically worsened by service-connected adenocarcinoma of the lung, to include the associated surgical treatment. 

In August 2009, the Veteran's VA provider referred him for a polysomnography consultation (sleep study) based on his complaints of daytime sleepiness and snoring.  The sleep study findings revealed severe sleep apnea syndrome with light snoring and the Veteran was recommended for use of a continuous positive airway pressure machine (CPAP).

At a January 2010 VA examination, the Veteran' August 2009 sleep study was reviewed.  The examiner noted that the Veteran had a history of lung cancer and opined that the Veteran's diagnosis of obstructive sleep apnea was not due to or a result of the Veteran's thoracotomy and wedge resection (lung cancer surgical treatment).  The examiner explained that medical literature provided no support for an association between obstructive sleep apnea and a history of thoracotomy, nor was there any obvious clinical association.  Additionally, the examiner noted that the Veteran's thoracotomy scars were remote to his upper airway, where obstructive sleep apnea occurred.  The examiner also noted that the Veteran had several risk factors and conditions associated with obstructive sleep apnea, including his weight, gender, age, and hypertension with coronary artery disease; these conditions were unrelated to the thoracotomy and wedge resection as well.  

In April 2015, a clarifying VA medical opinion was obtained.  After complete review of the Veteran's claim file, the VA opinion provider opined that the Veteran's sleep apnea was not at least as likely as not aggravated beyond its natural progression by the Veteran's lung cancer, to include the surgical treatment for such.  The VA opinion provider explained that sleep apnea and lung resection are unrelated, medically, but that reduced lung function could make sleep apnea worse in cases when lung function was quite low.  However, in the Veteran's case, his pulmonary function tests and diffusing capacity for carbon monoxide (DLCO2) were not low enough to cause a worsening of his sleep apnea.  He went on to explain that while pulmonologists are generally the "experts" on sleep apnea, sleep apnea wasn't actually a lung problem and was frequently assessed by neurologists and other specialists not extensively training in pulmonary medicine as the mechanical factors that lead to obstructive sleep apnea are facial structure, shape of the airway, and obesity.  Finally, the VA opinion provider determined that the Veteran's lung cancer and treatment for such were coincidental to the diagnosis and degree of sleep apnea.   

The Board finds that the January 2010 VA medical opinion, in conjunction with the April 2015 opinion, is adequate because the examiners thoroughly reviewed and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that the VA examiners' opinions are competent, credible, and persuasive.  The Veteran has not submitted any contrary competent evidence.

The Board acknowledges that the Veteran might sincerely believe that his sleep apnea was caused or chronically worsened by his service-connected adenocarcinoma of the lung, and treatment for such, and notes that lay persons are competent to provide opinions on some medical issues.  However, in this case, the question of whether sleep apnea was caused or chronically worsened by the surgical treatment for his lung cancer falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion on that issue. 

The Board finds that the Veteran's sleep apnea is not shown to be directly related to active service.  The VA examiner and opinion provider have competently and persuasively opined that the Veteran's sleep apnea were not caused or aggravated by his service-connected adenocarcinoma of the lung, or treatment for such, and those opinions are the most probative evidence of record.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for sleep apnea is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea, including as secondary to adenocarcinoma of the lung, is denied. 



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


